     Case 8-20-71624-ast            Doc 18-1        Filed 04/21/20      Entered 04/21/20 18:13:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
------------------------------------------------------------------X
IN RE:                                                                Chapter 11

CORNELL ST HEMPSTEAD LLC                                              Case No.: 8-20-71624-AST


                                   Debtor,
-----------------------------------------------------------------X

    AFFIRMATION IN SUPPORT OF MOTION FOR AN ORDER TO VALUE THE
   COLLATERAL KNOWN AS 157 CORNELL ST, HEMPSTEAD, NEW YORK 11550
             PURSUANT TO U.S. BANKRUPTCY CODE § 506(A)

          Seth D. Weinberg, Esq. the undersigned, an attorney duly admitted to practice before this

Court, affirms under penalty of perjury as follows:

          1.     I am an attorney with Hasbani & Light, P.C., attorneys for Cornell St Hempstead

LLC (the “Movant” or “Cornell St Hempstead”), and as such I am fully familiar with the facts and

circumstances of this case.

          2.     I make this Affirmation in Support of the Movant’s motion for an Order valuing

the collateral known as 157 Cornell St, Hempstead, New York 11550 pursuant to U.S. Bankruptcy

Code § 506(a).

                                                 Background
          3.     On March 13, 2020, Cornell St Hempstead filed a voluntary petition under Chapter
11, Subchapter V of the Bankruptcy Code and required schedules and supplements. See ECF Dkt.
No.: 1.
          4.     To date, no creditor has appeared or filed a proof of claim in the instant bankruptcy.

                   The value of the collateral should be set forth as $120,000.00

          5.     Pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012, Cornell St Hempstead seeks

to value the real property securing the mortgage allegedly held by DBNTC. Accordingly, Cornell


                                                        3
     Case 8-20-71624-ast        Doc 18-1      Filed 04/21/20      Entered 04/21/20 18:13:02




St Hempstead seeks a court order valuing the real property known as 157 Cornell St, Hempstead,

New York 11550 (the “Collateral”) at $120,000.00.

       6.      The Eastern District Bankruptcy stated in In re South Side House, LLC, that
Bankruptcy Code § 506(a) states the following:

       An allowed claim of a creditor secured by a lien on property in which the estate has
       an interest ... is a secured claim to the extent of the value of such creditor's interest
       in the estate's interest in such property ... and is an unsecured claim to the extent
       that the value of such creditor's interest ... is less than the amount of such allowed
       claim. Such value shall be determined in light of the purpose of the valuation and
       of the proposed disposition or use of such property, and in conjunction with any
       hearing on such disposition or use or on a plan affecting such creditor's interest.

474 B.R. 391, 412 (Bankr.E.D.N.Y. 2012); see 11 U.S.C. § 506(a)(1).

       7.      The Court in In re South Side House, LLC then went on to state that “an
undersecured creditor will have a secured claim equal to the value of the collateral and an
unsecured claim for the balance.” 474 B.R. 391, 413 (Bankr.E.D.N.Y. 2012).
       8.      The Supreme Court has held that “‘value of such creditor’s interest’” in 11 U.S.C.
§ 506(a)(1) means ‘the value if the collateral.’” In South Side House, LLC, 474 B.R. 391, 413
(Bankr.E.D.N.Y. 2012) quoting United Sav. Assn of Tex. v. Timbers of Inwood Forest Assocs., 484
U.S. 365, 372 (1988).
       9.      Bankruptcy courts have adopted a flexible approach in determining the specific
time period for valuation of the collateral. See In re South Side House, LLC, 474 B.R. 391, 413
(Bankr.E.D.N.Y. 2012). “[D]etermining the value of the secured and unsecured portions of the
claim is context sensitive....” In re Sneijder, 407 B.R. 46, 52 (Bankr.S.D.N.Y.2009). For purposes
of plan confirmation, many courts value the collateral as of a date on or near the date of
confirmation. See Planavsky v. County of Broome (In re Planavsky), 432 B.R. 481, 485
(Bankr.N.D.N.Y.2010); In re Melgar Enters., 151 B.R. 34, 39 (Bankr.E.D.N.Y. 1993).
       10.     Here, Cornell St Hempstead provides this Court with a valuation dated July 12,
2019 (the “Valuation”). A copy of this Valuation is annexed hereto as Exhibit A. The valuation
states that the Value of the Collateral is $120,000.00. See Exhibit A. DBNTC has yet to appear in


                                                  4
     Case 8-20-71624-ast        Doc 18-1     Filed 04/21/20     Entered 04/21/20 18:13:02




the instant bankruptcy or file a proof of claim. That said, the amount of the suspected approximate
amount of DBNTC’s claim was previously $424,140.96. See the copy of the filed Schedule D
annexed hereto as Exhibit B.
       11.     As such, the Collateral should be valued at its contemporaneous value of
$120,000.00. Based upon this valuation, $120,000.00 of the DBNTC’s claim should be deemed
secured and the remained should be deemed unsecured.
       12.     Therefore, Mitchell Lane’s instant motion should be granted and the value of the
Collateral should be set pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012.

       WHEREFORE, it is respectfully requested that this Court enter an Order i) valuing the

collateral pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012, and ii) for any additional relief that

this Court deems appropriate.

Dated: New York, New York
       April 21, 2020                                HASBANI & LIGHT, P.C.

                                                     /s/ Seth D. Weinberg
                                                     Seth D. Weinberg, Esq.
                                                     450 Seventh Avenue, Suite 1408
                                                     New York, New York 10123
                                                     Telephone: (212) 643-6677
                                                     Email: sweinberg@hasbanilight.com
                                                     Counsel for Debtor




                                                 5
